Name: Council Regulation (EEC) No 2474/86 of 24 July 1986 amending Regulation (EEC) No 846/86 on the rules of origin for trade between Spain and Portugal in the period during which the transitional measures are applied
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 86 Official Journal of the European Communities No L 212/7 COUNCIL REGULATION (EEC) No 2474/86 of 24 July 1986 amending Regulation (EEC) No 846/86 on the rules of origin for trade between Spain and Portugal in the period during which the transitional measures are applied non-originating materials incorporated does not exceed 40 % of the value of the finished product ; (b) originating status shall be conferred on the products set out in Annex II, List II , by working, processing or assembly in which the value of the non-originating materials incorporated does not exceed 30 % of the value of the finished product ; (c) originating status shall be conferred on products falling within the tariff headings and chapters set out in Annex II, List III , by working, processing or assembly in which the combined value of the products originating in the Community as consti ­ tuted at 31 December 1985, hereinafter referred to as 'Community of Ten', and non-originating products incorporated does not exceed the percen ­ tage of the value of the finished product fixed for them in that List. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 1 of Protocol 3 annexed hereto, Having regard to the proposal from the Commission, Whereas the optional percentage rules provided for in Article 3 (2) of Regulation (EEC) No 846/86 (') should be amended to take account of the economic conditions under which trade between Spain and Portugal is conducted, in the period during which the transitional measures are applied, in the products listed in Annex II to that Regulation which have acquired originating status in Spain or Portugal through working, processing or assembly using products originating in the Community as constituted at 31 December 1985 with or without the use of non-originating products ; Whereas for the same reason it is also necessary to apply the percentage rules to products falling within headings Nos 74.03 and 76.02 of the Common Customs Tariff ; Whereas it is further necessary, in order to identify products originating in the Community in its composi ­ tion on 31 December 1985, to amend Article 7 of Regula ­ tion (EEC) No 846/86, Where non-originating products are incorporated, the value of these products may never exceed, inside the limit set in List III, 40 % of the value of the finished product for the products set out in List I and the products falling within headings Nos 74.03 and 76.02 of the Common Customs Tariff and 30 % of the value of the finished product for products set out in List II . For certain products a lower percentage and/or special conditions as set out in Lists I and II shall , however, be applicable . The rules set out in Annex II shall be in addition to and not in substitution for those contained in Annex I. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 846/86 is hereby amended as follows : 1 . Article 3 (2) shall be replaced by the following : '2. For the purposes of implementing Article 1 ( 1 ) (b) and (2) (b), the following rules may be applied : (a) originating status shall be conferred on the products set out in Annex II, List I , by working, processing or assembly in which the value of the The exporter may decide whether to use the rules set out in Annex I or those in Annex II . However, the rules set out in Annex II may be applied in respect of a particular product only as a replacement for, and not in conjunction with , those in Annex I. 2 a . This Regulation shall apply mutatis mutandis for determination of the status of products origina ­ ting in the Community of Ten. However, when the said originating status is conferred following application of the rules laid down in paragraph 2, only the percentages and the conditions laid down with regard to non-originating materials incorporated apply.'(') OJ No L 83, 27 . 3 . 1986, p. 1 . No L 212/8 Official Journal of the European Communities 2. 8 . 86 2. Article 7 shall be replaced by the following : 'Article 7 1 . Regulation (EEC) No 3351 /83 shall apply mutatis mutandis to the making out of the internal Community transit documents referred to in Article 5 and to the provision of the evidence of the originating status of products of the Community of Ten . The supplier must state clearly in his declaration that the. products have originated either in the Community of Ten or in Spain or in Portugal . 2. For the purposes of Article 1 ( 1 ) (b) last sentence and (2) (b) last sentence, evidence of the originating status of Spanish or Portuguese products may also take the form of one of the internal Community transit documents referred to in Article 5, made out in Spain or Portugal as the case may be.' 3 . The following Article shall be inserted : 'Article 10 a If the application of this Regulation and, in particular, the provisions relating to products contained in List III of Annex II given rise to difficulties of the kind referred to in Article 379 of the Act of Accession, the new Member State concerned may apply for authoriza ­ tion to take protective measures in accordance with the provisions of that Article .' 4 . List III annexed to this Regulation shall be added to Annex II . Article 2 This Regulation shall enter into force on 1 October 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1986 . For the Council The President A. CLARK 2. 8 . 86 Official Journal of the European Communities No L 212/9 ANNEX 'LIST III Tariff headings and Chapters of those finished products to which the percentage rule in Article 3 (2) (c) applies CCT heading No % applicable from 1 October 1986 % applicable from 1 January 1988 % applicable from 1 January 1989 74.03 65 70 70 76.02 65 70 70 84.01 to 84.05 70 70 70 84.06 65 70 70 84.07 to 84.09 7 ° 70 70 84.10 to 84.12 65 70 70 84.13 to 84.14 70 70 70 84.15 65 70 70 84.16 70 70 70 84.17 to 84.20 65 70 70 84.21 to 84.23 70 70 70 84.24 65 70 70 84.25 to 84.39 70 70 70 84.40 65 70 70 84.41 60 65 70 84.42 to 84.44 70 70 70 84.45 65 70 70 84.46 to 84.50 70 70 70 84.51 65 70 70 84.52 65 70 70 84.53 to 84.60 70 70 70 84.61 to 84.63 65 70 70 84.64 to 84.65 70 70 70 85.01 to 85.02 65 70 70 85.03 to 85.04 70 70 70 85.05 65 70 70 85.06 to 85.09 70 70 70 85.10 to 85.13 65 70 70 85.14 70 70 70 ex 85.15 black and white TV sets 75 80 80 ex 85.15 colour TV sets 65 65 70 ex 85.15 other 70 70 70 85.16 to 85.17 65 70 70 85.18 70 70 70 85.19 to 85.22 65 70 70 85.23 to 85.28 70 70 70 Chapter 86 70 70 70 87.01 60 70 70 87.02 to 87.07 65 7.0 70 87.08 75 80 80 87.09 to 87.10 65 70 70 87.11 75 80 80 87.12 70 70 70 87.13 75 80 80 87.14 65 70 70 Chapter 88 75 80 80 Chapter 89 to Chapter 90 70 70 70 Chapter 91 75 80 80 92.01 to 92.10 75 80 80 92.11 70 70 70 92.12 to 92.13 75 80 80'